DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on April 23, 2020, the applicants have canceled claims 4-6 and 17 and furthermore, have amended claims 8-9, 12-13 and 15.
3. Claims 1-3 and 7-16 are pending in the application.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-3, 8-12 and 15-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Braithwaite (US 2015/0352099 A1).
Braithwaite teaches combination of opiate agonists with dopamine agents in order to mitigate adverse effects of opiates when used for treating pain (see paragraphs 0013, 0014 and 0015 on page 2). The combination of opiate agonists with dopamine receptor 3 agonist disclosed in table 1 (see page 3) as well as claims 1-4, 10 and 13-17 for treating pain disclosed by Braithwaite anticipates the instant claims when D3 receptor agonist is Pramipexole in the instant claims.
5. Claims 1-3 and 7-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clemens (WO 2017/031338 A1, cited on applicant’s form 1449).
Clemens teaches that duration and intensity of restless legs syndrome (RLS) symptoms are similar to those observed in patients with chronic pain (see page 2, lines 10-12). The method of treating RLS or pain by combination of D3 receptor agonist, an opiate .
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite (US 2015/0352099 A1).
The combination of opiate agonists with dopamine receptor 3 agonist disclosed in table 1 (see page 3) as well as claims 1-4, 10 and 13-17 for treating pain disclosed by Braithwaite meets all the limitations of the instant claim 7 when D3 receptor agonist is Pramipexole except that Braithwaite does not mention enhancing therapeutic effect of an opioid. However, Braithwaite teaches combination of opiate agonists with dopamine .
9. Claims 1-3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 2013/0165468 A1) in view of Braithwaite (US 2015/0352099 A1).
Aung-Din teaches treating neuropathic pain using an opiate agonist, dopamine agonist and skeletal muscle relaxant (see paragraph 0012 on page 2) as well as using combination of these agents (see paragraph 0144 on page 14). The method of treating pain disclosed in claims 1-6, 10-12, 17-20 and 27 by Aung-Din meets all the limitations of instant claims except that Aung-Din does not specifically exemplify combination of an opiate with D3 receptor agonist. However, Braithwaite teaches combination of opiate agonists with D3 receptor agonist, Pramipexole (see table 1 on page 3) for treating pain. Therefore, it would have been obvious to one skilled in the art to treat pain using combination of an opiate, D3 receptor agonist and skeletal muscle relaxant (additional therapeutic agent) with reasonable expectation of success.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625